DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 10/24/2019 and 05/14/2021 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-15 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kojima et al., (hereinafter Kojima), U.S. Patent Application Publication 2018/0286554.
Regarding Claim 1, Kojima teaches, a coil component (Fig. 4) comprising: 
a winding core (16) that includes a winding core portion (12), and a first flange portion (14) and a second flange portion (14) that are disposed on corresponding end portions of the winding core portion and that are opposite each other in an axial direction; 
a plate core (18) that has a main surface facing the winding core portion, the first flange portion, and the second flange portion, that extends between the first flange portion and the second flange portion, and that is secured to the winding core by using adhesive; and 
at least one wire (20) that is wound around the winding core portion, 
wherein 
each of the first flange portion and the second flange portion has an upper surface (15) that faces the main surface of the plate core, and 
at least one recessed portion (30a) is formed on the upper surface of the first flange portion or the upper surface of the second flange portion, and the at least one recessed portion has a bottom (14t) that is located such that the bottom approaches a position of the winding core portion (12) in a central portion of the upper surface of the first flange portion or a central portion of the upper surface of the second flange portion in a direction perpendicular to the axial direction of the winding core portion.  (Kojima: Figs. 1-5, para. [0055], [0058], [0061]).
Regarding Claim 2, Kojima further teaches, wherein 
the at least one recessed portion (30a) includes at least one first recessed portion formed on the upper surface of the first flange portion and at least one second recessed portion (30a) formed on the upper surface of the second flange portion.  (Kojima: Fig. 4, para. [0061]).
Regarding Claim 3, Kojima further teaches, wherein 
the at least one recessed portion (30a) is located so as to approach the position of the winding core portion in the central portion of the upper surface of the first flange portion or the central portion of the upper surface of the second flange portion in the direction perpendicular to the axial direction of the winding core portion.  (Kojima: Fig. 4, para. [0061]).
Regarding Claim 4, Kojima further teaches, wherein 
at least one protrusion (protrusion at contact area 15) is formed in a region in which the at least one recessed portion on the upper surface of the first flange portion or on the upper surface of the second flange portion faces the main surface of the plate core.  (Kojima: Fig. 4, para. [0061]).
Regarding Claim 5, Kojima further teaches, wherein 
the at least one protrusion includes a first protrusion (protrusion at contact area 15) that is formed inside the at least one recessed portion on the upper surface of the first flange portion or on the upper surface of the second flange portion.  (Kojima: Fig. 4, para. [0061]).
Regarding Claim 6, Kojima further teaches, wherein 
the first protrusion has a top portion that is in direct contact (15) with the main surface of the plate core (18) or that is connected thereto with the adhesive interposed therebetween.  (Kojima: Fig. 4, para. [0061]).
Regarding Claim 7, Kojima further teaches, wherein 
the top portion of the first protrusion (15) is located so as to approach the position of the winding core portion in the central portion of the upper surface of the first flange portion or the central portion of the upper surface of the second flange portion in the direction perpendicular to the axial direction of the winding core portion.  (Kojima: Fig. 4, para. [0061]).
Regarding Claim 9, Kojima further teaches, wherein 
a height of the first protrusion (15) is equal (the height of contact surface is at equal to the height of the first and second flange portion) to or greater than a height of the upper surface of the first flange portion or the upper surface of the second flange portion except for the at least one protrusion.  (Kojima: Fig. 4, para. [0061]).
Regarding Claim 10, Kojima further teaches (Fig. 5), wherein 
the at least one protrusion includes a second protrusion (not labeled, a second protrusion is reasonably formed between the two grooves of the sheet core 18, Fig. 5) that is formed on the main surface of the plate core.  (Kojima: Fig. 5, para. [0085]).
Regarding Claim 11, Kojima further teaches (Fig. 5), wherein 
the second protrusion (not labeled, a second protrusion is reasonably formed between the two grooves of the sheet core 18, Fig. 5) has a top portion that is in direct contact with a portion of the upper surface (14t) of the first flange portion or a portion of the upper surface of the second flange portion on which the at least one recessed portion (30a) is formed, or that is connected thereto with the adhesive interposed therebetween.  (Kojima: Fig. 5, para. [0061], [0085]).
Regarding Claim 12, Kojima further teaches (Fig. 5), wherein 
the top portion of the second protrusion (not labeled, a second protrusion is reasonably formed between the two grooves of the sheet core 18, Fig. 5) is located so as to approach the position of the winding core portion in a central portion of the main surface of the plate core (18) in the direction perpendicular to the axial direction of the winding core portion, in a region in which the at least one recessed portion (30a) faces the main surface of the plate core.  (Kojima: Fig. 5, para. [0061], [0085]).
Regarding Claim 13, Kojima further teaches (Fig. 5), wherein 
a dimension of the second protrusion (not labeled, a second protrusion is reasonably formed between the two grooves of the sheet core 18, Fig. 5) in a width direction is equal to or larger (not labeled, the second protrusion is equal or larger in referring to Figs 1 and 5) than a dimension of the winding core portion (12) in the width direction, where the dimension in the width direction is measured in the direction perpendicular to the axial direction of the winding core portion and in a direction in which the main surface of the plate core extends.  (Kojima: Fig. 5, para. [0061], [0085]).
Regarding Claim 14, Kojima further teaches (Fig. 5), wherein 
a height of the second protrusion (not labeled, the second protrusion is equal or larger in referring to Figs 1 and 5) is equal to or greater than a depth of the at least one recessed portion (30a).  (Kojima: Fig. 5, para. [0061], [0085]).
Regarding Claim 15, Kojima further teaches, wherein 
a ratio of a sectional area of the winding core portion, taken along a plane perpendicular to an axis of the winding core portion, to each sectional area of the first flange portion and the second flange portion, taken along a plane perpendicular to the axis of the winding core portion, is from 0.14 to 0.25 (a ratio of “0.17” [0106] is taught by “the dimensions of the drum core 16 are such that its external shape is 2.9 mm long, 2.5 mm wide, and 2.1 mm high. Its shaft part 12 is 1.1 mm wide and 0.8 mm high” [0106]).  (Kojima: Figs. 1 and 114, para. [0106]).
Regarding Claim 17, Kojima further teaches (Fig. 5), wherein 
the winding core and the plate core are each composed of a sintered body of magnetic material powder (“the molding is sintered at the required sintering temperature to obtain a magnetic body that constitutes a drum core 16 having a shaft part 12 and flange parts 14” [0100]).  (Kojima: Figs. 1 and 4, para. [0100]).
Regarding Claim 18, Kojima further teaches, wherein 
the at least one recessed portion (30a) is located so as to approach the position of the winding core portion in the central portion of the upper surface of the first flange portion or the central portion of the upper surface of the second flange portion in the direction perpendicular to the axial direction of the winding core portion.  (Kojima: Fig. 4, para. [0061]).
Regarding Claim 19, Kojima further teaches, wherein 
at least one protrusion (protrusion at contact area 15) is formed in a region in which the at least one recessed portion on the upper surface of the first flange portion or on the upper surface of the second flange portion faces the main surface of the plate core.  (Kojima: Fig. 4, para. [0061]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima, as applied to claim 5 and claim 6, respectively, in view of Hirai et al., (hereinafter Hirai), U.S. Patent Application Publication 2008/0224813.
Regarding Claim 8, and similarly claim 20, Kojima is silent on the dimensions of the plurality of patterns. (Kojima: Figs. 1, 2, 5 and 12, para. [0064], [0075], [0076], [0083]).
Kojima does not explicitly teach, wherein 
a dimension of the first protrusion in a width direction is equal to or larger than a dimension of the winding core portion in the width direction, where the dimension in the width direction is measured in the direction perpendicular to the axial direction of the winding core portion and in a direction in which the main surface of the plate core extends.
However, Hirai teaches (Fig. 4B), wherein 
a dimension of the first protrusion (12A’) in a width direction is equal to or larger than a dimension of the winding core portion (11) in the width direction, where the dimension in the width direction is measured in the direction perpendicular to the axial direction of the winding core portion and in a direction in which the main surface of the plate core extends (although drawings may not be to scale, Hirai teaches the width of the first protrusion (12A’) is at least equal to the width of the winding core (11), Figs. 1 and 2 and 4A).  (Hirai: Figs. 1-4, para. [0029], [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dimensions of the first protrusion of Kojima to include the dimension of the protrusion of Hirai, the motivation being that “magnetic flux leakage is reduced at those portions to increase effective magnetic permeability, and magnetic flux efficiently passes along those” [0031].  (Hirai: Figs. 1-4, para. [0031]).  Therefore, the limitations of Claim 8 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 16, the combination of Kojima in view of Hirai further teaches, wherein 
a sectional shape of a ridge portion (Hirai: the ridge portion of 12A’) of the first flange (Hirai: 12) portion that extends near the position of the winding core portion along the upper surface of the first flange portion is more angular than (Hirai: the vertical portions of 12A’ are at least more angular than the horizontal portions) sectional shapes of other ridge portions of the first flange portion; and 
a sectional shape of a ridge portion (Hirai: the ridge portion of 12A’) of the second flange portion (Hirai: 12) that extends near the position of the winding core portion along the upper surface of the second flange portion is more angular than (Hirai: the vertical portions of 12A’ are at least more angular than the horizontal portions) sectional shapes of other ridge portions of the second flange portion, the motivation being that “magnetic flux leakage is reduced at those portions to increase effective magnetic permeability, and magnetic flux efficiently passes along those” [0031].  (Hirai: Figs. 1-4, para. [0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
6/04/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837